McMURRAY, Presiding Judge.
Greg Underwood and Roberta Arlene Underwood filed this direct appeal from the trial court’s January 5, 1999 order granting Lanier Home Center, Inc.’s, d/b/a Gateway Homes, and James O. Norton’s (“defendants”) motion for partial summary judgment. On January 25, 1999, the Underwoods filed a motion which, although styled as a motion for new trial and to set aside, sought reconsideration of the trial court’s earlier January 5,1999 partial summary judgment order. The trial court therefore treated this motion as one for reconsideration of its prior January 5, 1999 partial summary judgment order and denied it in an order entered on February 17, 1999. The Under-woods filed a notice of appeal on February 18, 1999, more than 30 days after entry of the January 5, 1999 order granting partial summary judgment in defendants’ favor.
Under OCGA § 5-6-38 (a), a notice of appeal must be filed within 30 days after entry of the appealable judgment, which in this case was the trial court’s January 5, 1999 order. The filing of a motion for reconsideration does not extend the time for filing a notice of appeal. See Simmons v. State, 228 Ga. App. 470 (491 SE2d 908). The time requirement of OCGA § 5-6-38 (a) is jurisdictional, and because of the Underwoods’ failure to file a timely notice of appeal, this appeal must be dismissed for lack of jurisdiction. Thompkins v. State, 157 Ga. App. 203, 204 (276 SE2d 885).

Appeal dismissed.


Andrews, P. J., and Ruffin, J., concur.